i          i      i                                                                        i       i       i




                                  MEMORANDUM OPINION

                                          No. 04-10-00175-CV

                    IN RE Maria Cristina Sada de BRITTINGHAM,
 Angel Eduardo Marroquin Brittingham, Daniel Milmo Brittingham, and Maria Cristina Lobeira
                                       Brittingham

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 30, 2010

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On June 14, 2010, relators filed a joint motion to dismiss, asking this court to dismiss this

mandamus proceeding because the parties have settled all matters in controversy. Accordingly,

relators’ petition for writ of mandamus is DISMISSED AS MOOT. See TEX . R. APP . P. 42.1(a)(1).

                                                                   PER CURIAM




           1
         … This proceeding arises out of Cause No. 2000-PB-7000049-L1, in the County Court at Law No. 1, W ebb
County, Texas, the Honorable Alvino “Ben” Morales presiding.